DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election of Invention I (Claims 1-41), made with traverse of claims 62-63 in the reply filed on 15 November 2019 is acknowledged by the Examiner.  The traversal is on the ground(s) that the limitation of claims 62-63 reads “a second attachment member locking mechanism operable to lock the second attachment member at a selected angle relative to the ankle joint body” and reads on the more narrowly defined cam selectively engageable alignment locking mechanism of claims 1-41.  This is not found persuasive because claims 62-63 do not require a cam bushing as presented in claims 1-41 and claims 1-41 do not require a second attachment member locking mechanism, they only require one selectively engageable alignment locking mechanism.
The requirement is still deemed proper and is therefore made FINAL.
Claims 42-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 November 2019.
Additionally, applicant elected Species B: Figures 3-5K in the reply filed 15 November 2019.  Examiner respectfully indicates claims 29-31, 34, and 41 should also be withdrawn as they are drawn to non-elected species that includes features not present within the elected Species B embodiment.
Claims 29-31 and 34 are drawn to Species A (Figures 1-2E), as the claims require a collar, a pair of collar clamping arms, a collar clamp, a collar clamp bolt, a collar clamp nut. The embodiment elected by Applicant does not state these features of Species A (Figures 1-2E) can be implemented onto the elected species embodiment disclosed by Species B (Figures 3-5K).  Additionally, the description of the embodiment of Species A (Figures 1-2E) does not state these features can be implemented into any other embodiments presented in the application. Claims 29-31 and 34 are therefore withdrawn as being directed to a non-elected species.
Claim 41 is drawn to Species C (Figures 6A-15B) as the claims require “said first joint member of the orthotic joint alignment device being pivotally connected to said first limb segment attachment portion, further comprising a biasing component configured to produce a biasing torque between the first joint member and the first limb segment attachment portion to bias said first limb segment attachment portion from a flexed angular position relative to the first joint member toward a neutral position relative to the first joint member”.  The embodiment elected by Applicant does not state these features of Species C (Figures 6A-15B) can be implemented onto the elected species embodiment disclosed by Species B (Figures 3-5K).  Additionally, the description of the embodiment of Species C (Figures 6A-15B) does not state these features can be implemented into any other .
Status of Claims
Claims 1-67 are currently pending.
Claims 42-67 are withdrawn as being drawn to a non-elected invention. Claims 29-31, 34, and 41 are withdrawn as being drawn to a non-elected species.
Claims 1-28, 32-33, and 35-40 are examined below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 July 2017, 15 November 2019, 5 December 2019, and 12 June 2020 were filed before the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 7: “…the first locking member comprising interdigitation of one or more generally axial splines of one of the locking member and the cam bushing retention surface with one or more complementary generally axial grooves of the other”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the bushing retention surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 12-15, 17, 27-28, 32-33, and 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,176,623 to Stetman, et al..
Regarding claim 1, Stetman, et al. discloses an orthotic joint alignment device (multiple fixed angle orthopaedic brace having a joint and hinge assembly, title, abstract) comprising
	a first joint member (support member 36 of lower hinge element 34, Figs 4 and 7-8, col 5 lines 26-33 and 62-68);
	a second joint member (leg support 14 has a lower end portion 30, Figs 6-8, col 4 lines 38-50, col 5 lines 26-28) connected to the first joint member for pivotal movement relative to the first joint member about a pivot joint (two rivets 44 are passed through respective pairs of holes in the support member 36 and bearing 40, the lower end portion 30 having hole 42 to receive bearing 40 are all aligned and secured together via rivets 44, Figs 2-8, col 5 lines 34-61);
	a cam bushing (cam portion 72 of hinge assembly 16, Figs 9-10, col 7 lines 62-64) rotatably retained relative to the first joint member to permit rotation of the cam bushing about a cam bushing axis (cam portion 72 includes a stud 54 that rotatably extends into support member 36 and allows for the cam portion 72 to rotate relative to the support member 36 about a “cam bushing axis”, see annotated Fig 7 below, Fig 7, col 6 lines 31-38, col 7 lines 1-13 and 51-68, col 8 lines 1-8), the cam bushing axis having a fixed position relative to the first joint member (“cam bushing axis” has a fixed position as it extends through the support member 36, see annotated Fig 7 below) and the cam bushing connected to the second joint member (cam portion 72 is adapted for locking engagement within the arcuate slot on the surface portions of lower end portion 30 of leg support 14, Figs 7 and 10, col 7 lines 51-68, col 8 lines 56-68) so that rotation of the second joint member 
	a selectively engageable alignment locking mechanism (locking member in the form of a nut or knob 66 having a threaded bore 68 for threaded engagement with the bolt of stud 54, Figs 7 and 10, col 7 lines 51-68, col 8 lines 1-8), engagement of said alignment locking mechanism configured to restrain the cam bushing from rotating relative to the first joint member (stud 54 extends into adjusting slot 52 and prevents the cam 72 from rotating relative to the support member 36, Figs 7 and 10, col 7 lines 51-68, col 8 lines 1-8, col 9 lines 12-42).

    PNG
    media_image1.png
    433
    294
    media_image1.png
    Greyscale

Regarding claim 2, Stetman, et al. discloses the invention as applied to claim 1 above. Stetman, et al. further discloses a cam bushing retention surface (hole 76 receives the cam portion 72, Figs 7 and 2, col 8 lines 4-8), the cam bushing retention surface disposed proximate to and facing a retained surface of the cam bushing to restrain movement of the cam bushing relative to the first joint member in a radial direction relative to the cam bushing axis (hole 76 is located around the retained surface of the cam portion 72 and next to the shoulders 78 and recesses 80 that interlock together to prevent movement of the cam portion 72 relative to the support member 36 about the cam busing axis, Figs 7 and 10, col 7 lines 51-68, col 8 lines 1-8, col 9 lines 12-42).
Regarding claim 12, Stetman, et al. discloses the invention as applied to claim 2 above. Stetman, et al. further discloses the selectively engageable alignment locking mechanism (locking member) comprising a locking member movably retained in a cam bushing retention member 
Regarding claim 13, Stetman, et al. discloses an orthotic joint alignment device (multiple fixed angle orthopaedic brace having a joint and hinge assembly, title, abstract) comprising
	a first joint member (support member 36, Figs 4 and 7-8, col 5 lines 26-33 and 62-68);
	a second joint member (leg support 14 has a lower end portion 30, Figs 6-8, col 4 lines 38-50, col 5 lines 26-28) connected to the first joint member for pivotal movement relative to the first joint member about a pivot joint (two rivets 44 are passed through respective pairs of holes in the support member 36 and bearing 40, the lower end portion 30 having hole 42 to receive bearing 40 are all aligned and secured together via rivets 44, Figs 2-8, col 5 lines 34-61);
	a cam bushing (cam portion 72 of hinge assembly 16, Figs 9-10, col 7 lines 62-64) rotatably retained relative to the first joint member to permit rotation of the cam bushing about a cam bushing axis (cam portion 72 includes a stud 54 that rotatably extends into support member 36 and allows for the cam portion 72 to rotate relative to the support member 36 about a “cam bushing axis”, see annotated Fig 7 below, Fig 7, col 6 lines 31-38, col 7 lines 1-13 and 51-68, col 8 lines 1-8), the cam bushing including an eccentric cam pin (stem 70 is located below cam portion 52, 
	a cam slot in fixed relation to the second joint member (slot 52 is located on lower end portion 30, Fig 7, col 7 lines 51-68, col 8 lines 1-8), the cam slot retaining the eccentric cam pin (stem 70 enters the selected hole or notch in the slot 52 and preliminarily aligns the cam portion 72 axially relative to the slot 52, see Fig 7, col 9 lines 12-42), the cam slot configured to guide translational movement of the eccentric cam pin along a length of the cam slot (slot 52 acts as a guide for stem 70 which can be positioned in the holes and notches of slot 52, Figs 6-7 and 10, col 7 lines 51-68, col 8 lines 1-8 and 56-68, col 9 lines 1-42) and the second joint member being configured to impel said translational movement of the eccentric cam pin along the length of the cam slot (before being tightened the stem 70 and corresponding stud 54 located on the lower end portion 30 are moved arcuately along the notches 53 of the slot 52, forcing the rotation/pivot or the lower end portion 30 of leg support 14 relative to support member 36, Figs 7 and 10, col 6 lines 40-68, col 7 lines 51-68, col 8 lines 1-8 and 56-68, col 9 lines 1-42) and to impel revolution of the eccentric cam pin about the cam bushing axis when the second joint member is pivoted relative to the first joint member (the stem 70 and corresponding stud 54 located on the lower end portion 30 are moved arcuately along the notches 53 of the slot 52, forcing the rotation/pivot or 
	a selectively engageable alignment locking mechanism (locking member in the form of a nut or knob 66 having a threaded bore 68 for threaded engagement with the bolt of stud 54, Figs 7 and 10, col 7 lines 51-68, col 8 lines 1-8), engagement of said alignment locking mechanism configured to restrain the cam bushing from rotating relative to the first joint member so that contact between the eccentric cam pin and cam slot restrains the second joint member from pivoting relative to the first joint member (when the locking member is tightened the stem 70 extending into adjusting slot 52 locks the cam portion 72 in place such that the cam portion 72 cannot rotate relative to the support member 36 and thus the lower end member 30 and support member 36 are subsequently locked and therefore cannot pivot relative to each other, Figs 7 and 10, col 7 lines 51-68, col 8 lines 1-8 and 56-68, col 9 lines 1-42).

    PNG
    media_image1.png
    433
    294
    media_image1.png
    Greyscale

Regarding claim 14, Stetman, et al. discloses the invention as applied to claim 13 above. Stetman, et al. further discloses a cam bushing retention surface (hole 76 receives the cam portion 72, Figs 7 and 2, col 8 lines 4-8), the cam bushing retention surface disposed proximate to and facing a retained surface of the cam bushing to restrain movement of the cam bushing relative to the first joint member in a radial direction relative to the cam bushing axis (hole 76 is located around the outer retained surface of the cam portion 72 and next to the shoulders 78 and recesses 80 that interlock together to prevent movement of the cam portion 72 relative to the support member 36 about the cam busing axis, Figs 7 and 10, col 7 lines 51-68, col 8 lines 1-8, col 9 lines 12-42).
Regarding claim 15, Stetman, et al. discloses the invention as applied to claim 13 above. Stetman, et al. further discloses the alignment locking mechanism (locking member including knob 
Regarding claim 17, Stetman, et al. as modified by Jensen discloses the invention as applied to claim 15 above. Stetman, et al. further discloses a proximal flange of the cam bushing configured to be disposed in opposition to a proximal side of the first joint member (shoulders 78 are located below the cam portion 72 and are positioned in opposition to an outward/proximal side of the support member 36, Fig 7, col 7 lines 51-68, col 8 lines 1-8, col 9 lines 12-42); an annular locking groove formed in the cam bushing retention surface (hole 76 is annular and locks the cam portion 72 therein, Figs 2 and 7, col 7 lines 51-68, col 8 lines 1-8), configured to receive a radially outer end portion of the first locking member (hole 76 receives an end portion of bolt 54, Fig 7, col 7 lines 51-68, col 8 lines 1-8) and configured so that radially outward movement of the first locking member engages an engaged surface of the locking groove (as bolt 54 is tightened together with threaded bore 68 the bolt engages the hole 76, Fig 7, col 7 lines 51-68, col 8 lines 1-8), so that said radially outward movement of the first locking member tends to wedge the cam bushing in the forward axial direction so that the cam bushing proximal flange engages the proximal side of the first joint member to lock rotation of the cam bushing relative to the cam bushing retention 
Regarding claim 27, Stetman, et al. discloses the invention as applied to claim 14 above. Stetman, et al. further discloses the selectively engageable alignment locking mechanism (locking member) comprising a locking member movably retained in a cam bushing retention member comprising the cam bushing retention surface (locking member includes knob 66 and threaded bore 68 for engagement with bolt 54 which are extend and are retained in plate 38 which comprises the hole 76 for receiving the cam portion 72, Figs 2 and 7-10, col 7 lines 51-68, col 8 lines 1-8, col 9 lines 12-42) for generally radial movement of the locking member to selectively engage the retained surface of the cam bushing to lock rotation of the cam bushing relative to the cam bushing retention surface (knob 66 and threaded bore 68 for engagement with bolt 54 can be rotated radially contacting the cam portion 72 and thus when the knob is tightened the cam portion 72 is secured in a fixed position relative to the hole 76, Figs 2 and 7-10, col 7 lines 51-68, col 8 lines 1-8, col 9 lines 12-42).
Regarding claim 28, Stetman, et al. discloses the invention as applied to claim 14 above. Stetman, et al. further discloses the retained surface of the cam bushing being an annular surface disposed radially inwardly of the cam bushing retention surface (cam portion 72 has an outer circular area disposed inside of circular hole 76 such that the outer area of cam portion 72 is disposed radially inwardly of hole 76, see Fig 7, col 7 lines 51-68, col 8 lines 1-8), and the alignment locking mechanism configured to apply a radially inward clamping force from the cam bushing retention surface to the retained surface of the cam bushing to produce said engagement of the alignment locking mechanism (locking member includes knob 66 and threaded bore 68 for 
Regarding claim 32, Stetman, et al. discloses the invention as applied to claim 13 above. Stetman, et al. further discloses wherein the cam slot is elongate (slot 52 is arcuate in shape and has a width that extends farther than its height thus also making it elongated, see Fig 6, col 7 lines 60-65).
Regarding claim 33, Stetman, et al. discloses the invention as applied to claim 13 above. Stetman, et al. further discloses wherein the bushing retention surface is integral to the first joint member (when the hinge assemblies as assemble they form into one unitary piece, plate 38 having hole 76 is connected and integral with support member 36, Fig 7, col 5 lines 26-61).
Regarding claim 35, Stetman, et al. discloses a method of adjusting an alignment of an orthotic joint device comprising an orthotic joint alignment device (multiple fixed angle orthopaedic brace having a joint and hinge assembly, title, abstract), the orthotic joint device comprising:
	a first limb segment attachment portion configured to be worn on a first limb segment of a wearer (shoe 12 is to be worn on the foot, Fig 1, col 3 lines 47-62, col 5 lines 62-68) and a second limb segment attachment portion configured to be worn on a second limb segment of the wearer (lower leg supports 14, are to be attached to the lower leg of the wearer, Fig 1, col 3 lines 47-62), 
	the orthotic joint alignment device including a first joint member connected to the first limb segment attachment portion of the orthotic joint device (support member 36 includes a downwardly extending shank 46 of length and width corresponding to the vertical recess defined by the lateral bulge 20 on the respective side of the shoe 12 which secures the foot to the device, 
	the second joint member connected to the first joint member for pivotal movement relative to the first joint member about a pivot joint (two rivets 44 are passed through respective pairs of holes in the support member 36 and bearing 40, the lower end portion 30 having hole 42 to receive bearing 40 are all aligned and secured together via rivets 44, Figs 2-8, col 5 lines 34-61), 
	a cam bushing (cam portion 72 of hinge assembly 16, Figs 9-10, col 7 lines 62-64) rotatably retained relative to the first joint member to permit rotation of the cam bushing about a cam bushing axis (cam portion 72 includes a stud 54 that rotatably extends into support member 36 and allows for the cam portion 72 to rotate relative to the support member 36 about a “cam bushing axis”, see annotated Fig 7 below, Fig 7, col 6 lines 31-38, col 7 lines 1-13 and 51-68, col 8 lines 1-8), the cam bushing including an eccentric cam pin (stem 70 is located below cam portion 52, see Figures 7 and 10, col 7 lines 51-68, col 8 lines 1-8) displaced at a fixed distance from the cam bushing axis in a radial direction perpendicular to the cam bushing axis (stem 70 is located and fixed below the cam portion 72 and has a diameter that is smaller than the cam portion 72 thus the stem 70 extends radially inward perpendicular to the cam bushing axis, Fig 7, col 7 lines 51-68, col 8 lines 1-8) to permit revolution of the eccentric cam pin around the cam bushing axis when the cam bushing rotates about the cam bushing axis (as the cam portion 72 and stem 70 are fixed together, when the stem 70 rotates about the cam bushing axis the cam portion 72 will also rotate about the cam bushing axis, Fig 7, col 7 lines 51-68, col 8 lines 1-8 and 56-68, col 9 lines 1-42);

	a selectively engageable alignment locking mechanism (locking member in the form of a nut or knob 66 having a threaded bore 68 for threaded engagement with the bolt of stud 54, Figs 7 and 10, col 7 lines 51-68, col 8 lines 1-8), engagement of said alignment locking mechanism configured to restrain the cam bushing from rotating relative to the first joint member so that 
	disengaging the alignment locking mechanism to permit pivoting the second joint member relative to the first joint member (when the locking member including knob 66, threaded bore 68, and stud 54 are loosened or untightened, the lower end portion 30 of leg support 14 and the support member 36 can rotate relative to one another, col 7 lines 51-68, col 8 lines 1-68, col 9 lines 1-42);
	pivoting the second joint member relative to the first joint member to adjust an angle of the second joint member relative to the first joint member (the lower end portion 30 has slot 52 which allows for the angle of adjustment to be adjusted, thus after the knob 66 of the locking member is loosened, the stem 70 cam be adjusted in slot 52 allowing for a different angle to be chosen, col 6 lines 31-68, col 7 lines 1-13 and 51-68, col 8 lines 1-68, col 9 lines 1-42); and
	engaging the alignment locking mechanism to restrain the second joint member from pivoting relative to the first joint member (after the proper angle has been chosen the knob 66 can be retightened thus relocking the lower end portion of leg support 14 relative to support member 36, col 6 lines 31-68, col 7 lines 1-13 and 51-68, col 8 lines 1-68, col 9 lines 1-42).
Regarding claim 36, Stetman, et al. discloses the invention as applied to claim 35 above. Stetman, et al. further discloses said first joint member (support member 36) of the orthotic joint alignment device being disposed in fixed relation to said first limb segment attachment portion of the orthotic joint device (support member 36 includes a downwardly extending shank 46 of length 
Regarding claim 37, 
Regarding claim 38, Stetman, et al. discloses an orthotic joint device comprising an orthotic joint alignment device (multiple fixed angle orthopaedic brace having a joint and hinge assembly, title, abstract), the orthotic joint alignment device comprising: 
	a first joint member (support member 36, Figs 4 and 7-8, col 5 lines 26-33 and 62-68), a second joint member (leg support 14 has a lower end portion 30, Figs 6-8, col 4 lines 38-50, col 5 lines 26-28) connected to the first joint member for pivotal movement relative to the first joint member about a pivot joint (two rivets 44 are passed through respective pairs of holes in the support member 36 and bearing 40, the lower end portion 30 having hole 42 to receive bearing 40 are all aligned and secured together via rivets 44, Figs 2-8, col 5 lines 34-61), 
	a cam bushing (cam portion 72 of hinge assembly 16, Figs 9-10, col 7 lines 62-64) rotatably retained relative to the first joint member to permit rotation of the cam bushing about a cam bushing axis (cam portion 72 includes a stud 54 that rotatably extends into support member 36 and allows for the cam portion 72 to rotate relative to the support member 36 about a “cam bushing axis”, see annotated Fig 7 below, Fig 7, col 6 lines 31-38, col 7 lines 1-13 and 51-68, col 8 lines 1-8), the cam bushing including an eccentric cam pin (stem 70 is located below cam portion 52, see Figures 7 and 10, col 7 lines 51-68, col 8 lines 1-8) displaced at a fixed distance from the cam bushing axis in a radial direction perpendicular to the cam bushing axis (stem 70 is located and fixed below the cam portion 72 and has a diameter that is smaller than the cam portion 72 thus the stem 70 extends radially inward perpendicular to the cam bushing axis, Fig 7, col 7 lines 51-68, col 8 lines 1-8) to permit revolution of the eccentric cam pin around the cam bushing axis when the cam bushing rotates about the cam bushing axis (as the cam portion 72 and stem 70 are fixed together, when the stem 70 rotates about the cam bushing axis the cam portion 72 will also rotate about the cam bushing axis, Fig 7, col 7 lines 51-68, col 8 lines 1-8 and 56-68, col 9 lines 1-42);

	a selectively engageable alignment locking mechanism (locking member in the form of a nut or knob 66 having a threaded bore 68 for threaded engagement with the bolt of stud 54, Figs 7 and 10, col 7 lines 51-68, col 8 lines 1-8), engagement of said alignment locking mechanism configured to restrain the cam bushing from rotating relative to the first joint member so that 
	a first limb segment attachment portion (shoe 12, Fig 1, col 3 lines 47-62, col 5 lines 62-68) connected to said first joint member of the orthotic joint alignment device (support member 36 includes a downwardly extending shank 46 of length and width corresponding to the vertical recess defined by the lateral bulge 20 on the respective side of the shoe 12 which secures the foot to the device, the shank is inserted within the recess and fixedly secured to the respective side wall of the shoe by a plurality of rivets 47, Figs 1 and 4, col 5 lines 62-68, col 6 lines 1-6), the first limb segment attachment portion configured to be worn on a first limb segment of a wearer (shoe 12 is to be worn on the foot, Fig 1, col 3 lines 47-62, col 5 lines 62-68); and
	a second limb segment attachment portion (lower leg supports 14, Fig 1, col 3 lines 47-62) connected to said second joint member of the orthotic joint alignment device (lower end portion 30 is connected to leg support 14, Figs 1 and 6, col 4 lines 38-56), the second limb segment attachment portion configured to be worn on a second limb segment of the wearer (lower leg supports 14, are to be attached to the lower leg of the wearer, Fig 1, col 3 lines 47-62).
Regarding claim 39, Stetman, et al. discloses the invention as applied to claim 38 above. Stetman, et al. further discloses at least one of said first joint member (support member 36) of the orthotic joint alignment device being movably connected to said first limb segment attachment 
Regarding claim 40, Stetman, et al. discloses the invention as applied to claim 38 above. Stetman, et al. further discloses at least one of said first joint member (support member 36) of the orthotic joint alignment device being movably connected to said first limb segment attachment portion of the orthotic joint device (support member 36 includes a downwardly extending shank 46 of length and width corresponding to the vertical recess defined by the lateral bulge 20 on the respective side of the shoe which secures the foot to the device, the shank is inserted within the recess and fixedly secured to the respective side wall of the shoe by a plurality of rivets 47, rivets can be removed thus allowing it to move Figs 1 and 4, col 5 lines 62-68, col 6 lines 1-6); and said second joint member (leg support 14 including lower end portion 30) of the orthotic joint alignment device being movably connected to said second limb segment attachment portion of the orthotic joint device (leg support 14 includes loop holes 32 which receive straps 18, when the brace is in a fixed position the ankle and leg are immobilized, the straps are adjustable thus allowing for the proper amount of tension to be applied to the leg, Figs 1 and 6, col 4 lines 57-67, col 5 lines 1-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6-11, 15, 19, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,176,623 to Stetman, et al., as applied to the claims above, further in view of US 2,494,878 to Jensen.
Regarding claim 3, Stetman, et al. discloses the invention as applied to claim 2 above. 
Stetman, et al. does not disclose the selectively engageable alignment locking mechanism comprising a first locking member for movement of the first locking member generally in said radial direction to selectively engage the cam bushing retention surface to lock rotation of the cam bushing relative to the cam bushing retention surface.
Jensen teaches wherein the analogous selectively engageable alignment locking mechanism (locking joint shown in Figs 1-2, col 2 lines 1-17 and 34-60, col 3 lines 1-26 and 36-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selectively engageable alignment locking mechanism as disclosed by Stetman, et al. to include a first locking member for movement of the first locking member generally in said radial direction to selectively engage the cam bushing retention surface to lock rotation of the cam bushing relative to the cam bushing retention surface as taught by Jensen in order to provide an additional locking mechanism that applies an adjustable frictional force in a radial direction thus more efficiently and effectively preventing movement of the cam bushing relative to the cam bushing retention surface (Jensen col 1 lines 1-6, 39-47, col 3 lines 36-61).
Regarding claim 4, 
Stetman, et al. as modified by Jensen does not disclose said locking engagement of the cam bushing retention surface by the first locking member configured to produce a frictional force to oppose rotation of the cam bushing relative to the cam bushing retention surface.
Jensen further teaches said locking engagement of the analogous cam bushing retention surface (upper tube wall 2) by the first locking member (frictional clamp 10) configured to produce a frictional force to oppose rotation of the analogous cam bushing relative to the analogous cam bushing retention surface (as frictional clamp 10 is forced radially outwardly projecting beyond the outer surface of the cylindrical case 6, it presses against and frictionally engages the inside of the upper tube wall 2 thus preventing movement and locking the cylindrical case/body portion 6 in place relative to the upper tube wall 2, Figs 1-2, col 2 lines 1-17 and 34-60, col 3 lines 1-26 and 36-61) providing an additional locking mechanism that applies an adjustable frictional force in a radial direction thus more efficiently and effectively preventing movement of the cam bushing relative to the cam bushing retention surface (Jensen col 1 lines 1-6, 39-47, col 3 lines 36-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking engagement of the cam bushing retention surface by the first locking member as disclosed by Stetman, et al. as modified by Jensen to include said locking engagement of the cam bushing retention surface by the first locking member configured to produce a frictional force to oppose rotation of the cam bushing relative to the cam bushing retention surface as further taught by Jensen in order to provide an additional locking mechanism that applies an adjustable frictional force in a radial direction thus more efficiently and effectively preventing movement of the cam bushing relative to the cam bushing retention surface (Jensen col 1 lines 1-6, 39-47, col 3 lines 36-61).
Regarding claim 6, Stetman, et al. as modified by Jensen discloses the invention as applied to claim 4 above. 
Stetman, et al. as modified by Jensen does not disclose at least a portion of a radially outer surface of the first locking member being serrated.
Jensen further teaches at least a portion of a radially outer surface of the first locking member being serrated (frictional clamp 10 has an outer surface provided with inclined radial grooves 12, Figs 1-2, col 3 lines 15-26) providing a way to prevent the frictional clamp from coming all the way out of the slot while still permitting its radial movement in and out of the cylindrical case 6 (Jensen, col 3 lines 15-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified first locking member as disclosed by Stetman, et al. as modified by Jensen to include at least a portion of a radially outer surface of the first locking member being serrated as further taught by Jensen in order to provide a way to prevent the frictional clamp from coming all the way out of the slot while still permitting its radial movement in and out of the cylindrical case 6 (Jensen, col 3 lines 15-26).
Regarding claim 7, Stetman, et al. as modified by Jensen discloses the invention as applied to claim 3 above. 
Stetman, et al. as modified by Jensen does not disclose said locking engagement of the cam bushing retention surface by the first locking member comprising interdigitation of one or more generally axial splines of one of the locking member and the cam bushing retention surface with one or more complementary generally axial grooves of the other.
Jensen further teaches said locking engagement of the cam bushing retention surface by the first locking member comprising interdigitation of one or more generally axial splines of one 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking engagement of the cam bushing retention surface by the first locking member as disclosed by Stetman, et al. as modified by Jensen to include interdigitation of one or more generally axial splines of one of the locking member and the cam bushing retention surface with one or more complementary generally axial grooves of the other as further taught by Jensen in order to provide a way to prevent the frictional clamp from coming all the way out of the slot while still permitting its radial movement in and out of the cylindrical case 6 (Jensen, col 3 lines 15-26).
Regarding claim 8, Stetman, et al. as modified by Jensen discloses the invention as applied to claim 3 above. 
Stetman, et al. as modified by Jensen does not disclose the selectively engageable alignment locking mechanism further comprising a locking member actuator movably retained in the cam bushing for generally axial movement of the locking member actuator to selectively impart generally radially outward movement to said first locking member to produce said locking engagement of the cam bushing retention surface.
Jensen further teaches the selectively engageable alignment locking mechanism further comprising a locking member actuator (thin cylindrical piece 3, Figs 1-2, col 2 lines 1-12, col 3 lines 5-14 and 36-61) movably retained in the cam bushing (thin cylindrical piece 3 is movably inserted into cylindrical case/body portion 6, Figs 1-2, col 2 lines 1-12, col 3 lines 5-14 and 36-61) for generally axial movement of the locking member actuator to selectively impart generally radially outward movement to said first locking member to produce said locking engagement of the cam bushing retention surface (the thin cylindrical piece 3 is screwed into the threaded bore 7 of cylindrical case 6 such that the spindle 4 of the cylindrical piece 3 engages the inside curved surface of the frictional clamp 10 and forces the frictional clamp 10 radially outwardly beyond the outer surface of the case 6 resulting in the frictionally clamp contacting the upper tube wall 2, thus preventing movement and locking the cylindrical case/body portion 6 in place relative to the upper tube wall 2, Figs 1-2, col 2 lines 1-12, col 3 lines 5-14 and 36-61) providing an additional locking mechanism that applies an adjustable frictional force in a radial direction thus more efficiently and effectively preventing movement of the cam bushing relative to the cam bushing retention surface (Jensen col 1 lines 1-6, 39-47, col 3 lines 36-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified alignment locking mechanism as disclosed by Stetman, et al. as modified by Jensen to include a locking member actuator movably retained in the cam bushing for generally axial movement of the locking member actuator to selectively impart generally radially outward movement to said first locking member to produce said locking engagement of the cam bushing retention surface as further taught by Jensen in order to provide an additional locking mechanism that applies an adjustable frictional force in a radial direction 
Regarding claim 9, Stetman, et al. as modified by Jensen discloses the invention as applied to claim 8 above. 
Stetman, et al. as modified by Jensen  does not disclose the locking member actuator comprising a threaded rod portion threadably retained in a tapped hole in the cam bushing aligned with the cam bushing axis and a convex conical driving surface axially aligned with the threaded rod portion, the convex conical driving surface being configured to impart said generally radially outward movement to the first locking member when the locking member actuator is threadably advanced into the tapped hole in the cam bushing.
Jensen further teaches the locking member actuator (thin cylindrical piece 3) comprising a threaded rod portion (cylindrical piece 3 comprises a spindle 4 that is threaded, Figs 1-2, col 2 lines 1-20, col 3 lines 5-14 and 36-61) threadably retained in a tapped hole in the cam bushing aligned with the cam bushing axis (the threaded spindle 4 is adapted to screw into a cylindrical case 6 which is provided with a central threaded hole 7, Figs 1-2, col 2 lines 1-20, col 3 lines 5-14 and 36-61) and a convex conical driving surface axially aligned with the threaded rod portion (the upper end of spindle 4 being formed to provide a conical portion 5, thus spindle and conical portion 4 are axially aligned, Figs 1-2, col 2 lines 1-20, col 3 lines 5-14 and 36-61), the convex conical driving surface being configured to impart said generally radially outward movement to the first locking member when the locking member actuator is threadably advanced into the tapped hole in the cam bushing (as the cylindrical piece 3 having spindle 4 is screwed into hole 7 in cylindrical case 6, the upper end of spindle 4 being the conical portion 5 engages the inside curved surface 11 of frictional clamp 10 and forces the frictional clamp radially outwardly beyond the outer surface 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking member actuator as disclosed by Stetman, et al. as modified by Jensen to include a threaded rod portion threadably retained in a tapped hole in the cam bushing aligned with the cam bushing axis and a convex conical driving surface axially aligned with the threaded rod portion, the convex conical driving surface being configured to impart said generally radially outward movement to the first locking member when the locking member actuator is threadably advanced into the tapped hole in the cam bushing as further taught by Jensen in order to provide an additional locking mechanism that applies an adjustable frictional force in a radial direction thus more efficiently and effectively preventing movement of the cam bushing relative to the cam bushing retention surface (Jensen col 1 lines 1-6, 39-47, col 3 lines 36-61).
Regarding claim 10, Stetman, et al. as modified by Jensen discloses the invention as applied to claim 9 above. 
Stetman, et al. as modified by Jensen does not disclose the first locking member comprising a concave conical driven surface at a generally radially inner end of the first locking member, said driven surface having being aligned coaxially with said driving surface, having an angle of inclination approximately equal to that of said driving surface, and having a major radius and a 
Jensen further teaches the first locking member (frictional clamp 10) comprising a concave conical driven surface at a generally radially inner end of the first locking member (frictional clamp 10 has an inside vertical surface which is provided an arcuate bore/recess 11 which is of conical shape with an inclination corresponding to the conical portion 5 of cylindrical piece 3, Figs 1-2, col 2 lines 44-61, col 3 lines 1-14 and 36-61), said driven surface having being aligned coaxially with said driving surface, having an angle of inclination approximately equal to that of said driving surface (frictional clamp 10 has an inside vertical surface which is provided an arcuate bore/recess 11 which is of conical shape with an inclination corresponding to the conical portion 5 of cylindrical piece 3, Figs 1-2, col 2 lines 44-61, col 3 lines 1-14 and 36-61), and having a major radius and a minor radius at least as large as respective major and minor radii of a portion of the driving surface that abuts the driven surface when the first locking member contacts the cam bushing retention surface (as the conical bore 11 and the conical portion 5 are both conical, the will both have a major radius that is larger than a minor radius wherein the major radius, ie the wider part of the cone shape, of the conical bore 11 abuts the major radius of the conical portion 5 and the minor radius, ie the smaller end/width of the cone shape, of the conical bore 11 abuts the minor radius of the conical portion 5 when the frictional clamp 10 contacts the upper tube wall 2, Figs 1-2, col 44-61, col 3 lines 1-14 and 36-61) providing an additional locking mechanism that applies an adjustable frictional force in a radial direction thus more efficiently and effectively preventing movement of the cam bushing relative to the cam bushing retention surface (Jensen col 1 lines 1-6, 39-47, col 3 lines 36-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first locking member as disclosed by Stetman, et al. as modified by Jensen to include a concave conical driven surface at a generally radially inner end of the first locking member, said driven surface having being aligned coaxially with said driving surface, having an angle of inclination approximately equal to that of said driving surface, and having a major radius and a minor radius at least as large as respective major and minor radii of a portion of the driving surface that abuts the driven surface when the first locking member contacts the cam bushing retention surface as further taught by Jensen in order to provide an additional locking mechanism that applies an adjustable frictional force in a radial direction thus more efficiently and effectively preventing movement of the cam bushing relative to the cam bushing retention surface (Jensen col 1 lines 1-6, 39-47, col 3 lines 36-61).
Regarding claim 11, Stetman, et al. as modified by Jensen discloses the invention as applied to claim 3 above. 
Stetman, et al. as modified by Jensen does not disclose a second locking member movably retained in the cam bushing, generally opposite the first locking member, for movement of the second locking member generally in said radial direction to selectively engage the cam bushing retention surface, the first and second locking members being configured to engage the cam bushing retention surface when extended in generally opposite, generally radially outward directions, and to disengage from the cam bushing retention surface when permitted to retract in generally opposite, generally radially inward directions.
Jensen further teaches a second locking member movably retained in the cam bushing generally opposite the first locking member (two frictional clamp members 10 can be used and would be placed in diametrically opposed positions in the cylindrical case 6, as the clamps are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified locking mechanism as disclosed by Stetman, et al. as modified by Jensen to include a second locking member movably retained in the cam bushing, generally opposite the first locking member, for movement of the second locking member generally in said radial direction to selectively engage the cam bushing retention surface, the first 
Regarding claim 15, Stetman, et al. discloses the invention as applied to claim 14 above. 
Stetman, et al. does not disclose the alignment locking mechanism comprising a first locking member movably retained in the cam bushing for movement of the first locking member generally in said radial direction to selectively engage the cam bushing retention surface to lock rotation of the cam bushing relative to the cam bushing retention surface.
Jensen teaches wherein the analogous alignment locking mechanism (locking joint shown in Figs 1-2, col 2 lines 1-17 and 34-60, col 3 lines 1-26 and 36-61) comprising a first locking member movably retained in the cam bushing (frictional clamp 10 is movably retained in a slot 9 in the cylindrical case/body portion 6, Fig 1-2, col 2 lines 44-56) for movement of the first locking member generally in said radial direction to selectively engage the analogous cam bushing retention surface (frictional clamp 10 is moved radially outward from the inside of cylindrical case/body portion 6, as frictional clamp is moved in and out of cylindrical case/body portion 6 the clamp 10 engages the upper tube wall 2, Figs 1-2, col 2 lines 1-17 and 34-60, col 3 lines 1-26 and 36-61) to lock rotation of the analogous cam bushing relative to the cam bushing retention surface (as frictional clamp 10 is moved radially outward of cylindrical case/body portion 6 it contacts the upper tube wall 2 thus locking the cylindrical case/body portion 6 in place relative to the upper 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selectively engageable alignment locking mechanism as disclosed by Stetman, et al. to include a first locking member for movement of the first locking member generally in said radial direction to selectively engage the cam bushing retention surface to lock rotation of the cam bushing relative to the cam bushing retention surface as taught by Jensen in order to provide an additional locking mechanism that applies an adjustable frictional force in a radial direction thus more efficiently and effectively preventing movement of the cam bushing relative to the cam bushing retention surface (Jensen col 1 lines 1-6, 39-47, col 3 lines 36-61).
Regarding claim 19, Stetman, et al. as modified by Jensen discloses the invention as applied to claim 15 above. 
Stetman, et al. as modified by Jensen does not disclose said locking engagement of the cam bushing retention surface by the first locking member configured to produce a frictional force to oppose rotation of the cam bushing relative to the cam bushing retention surface.
Jensen further teaches said locking engagement of the analogous cam bushing retention surface (upper tube wall 2) by the first locking member (frictional clamp 10) configured to produce a frictional force to oppose rotation of the analogous cam bushing relative to the analogous cam bushing retention surface (as frictional clamp 10 is forced radially outwardly projecting beyond the outer surface of the cylindrical case 6, it presses against and frictionally engages the inside of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking engagement of the cam bushing retention surface by the first locking member as disclosed by Stetman, et al. as modified by Jensen to include said locking engagement of the cam bushing retention surface by the first locking member configured to produce a frictional force to oppose rotation of the cam bushing relative to the cam bushing retention surface as further taught by Jensen in order to provide an additional locking mechanism that applies an adjsutable frictional force in a radial direction thus more efficiently and effectively preventing movement of the cam bushing relative to the cam bushing retention surface (Jensen col 1 lines 1-6, 39-47, col 3 lines 36-61).
Regarding claim 21, Stetman, et al. as modified by Jensen discloses the invention as applied to claim 19 above. 
Stetman, et al. as modified by Jensen does not disclose at least a portion of a radially outer surface of the first locking member being serrated.
Jensen further teaches at least a portion of a radially outer surface of the first locking member being serrated (frictional clamp 10 has an outer surface provided with inclined radial grooves 12, Figs 1-2, col 3 lines 15-26) providing a way to prevent the frictional clamp from coming all the way out of the slot while still permitting its radial movement in and out of the cylindrical case 6 (Jensen, col 3 lines 15-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified first locking member as disclosed by Stetman, et al. as modified by Jensen to include at least a portion of a radially outer surface of the first locking member being serrated as further taught by Jensen in order to provide a way to prevent the frictional clamp from coming all the way out of the slot while still permitting its radial movement in and out of the cylindrical case 6 (Jensen, col 3 lines 15-26).a
Regarding claim 22, Stetman, et al. as modified by Jensen discloses the invention as applied to claim 15 above. 
Stetman, et al. as modified by Jensen does not disclose said locking engagement of the cam bushing retention surface by the first locking member comprising interdigitation of one or more generally axial splines of one of the locking member and the cam bushing retention surface with one or more complementary generally axial grooves of the other.
Jensen further teaches said locking engagement of the cam bushing retention surface by the first locking member comprising interdigitation of one or more generally axial splines of one of the locking member and the cam bushing retention surface with one or more complementary generally axial grooves of the other (to keep the frictional clamp 10 from coming out of the slot 9 when the cylindrical case 6 is removed from the upper tube section 2, the frictional clamp 10 is provided with narrow incline radial grooves 12 which corresponds to projections 13 in cylindrical case 6, wherein the grooves and projection mate and prevent the clamp form coming all the way out of the slot 9, Figs 1-2, col 3 lines 15-26) providing a way to prevent the frictional clamp from coming all the way out of the slot while still permitting its radial movement in and out of the cylindrical case 6 (Jensen, col 3 lines 15-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking engagement of the cam bushing retention surface by the first locking member as disclosed by Stetman, et al. as modified by Jensen to include interdigitation of one or more generally axial splines of one of the locking member and the cam bushing retention surface with one or more complementary generally axial grooves of the other as further taught by Jensen in order to provide a way to prevent the frictional clamp from coming all the way out of the slot while still permitting its radial movement in and out of the cylindrical case 6 (Jensen, col 3 lines 15-26).
Regarding claim 23, Stetman, et al. as modified by Jensen discloses the invention as applied to claim 15 above. 
Stetman, et al. as modified by Jensen does not disclose the selectively engageable alignment locking mechanism further comprising a locking member actuator movably retained in the cam bushing for generally axial movement of the locking member actuator to selectively impart generally radially outward movement to said first locking member to produce said locking engagement of the cam bushing retention surface.
Jensen further teaches the selectively engageable alignment locking mechanism further comprising a locking member actuator (thin cylindrical piece 3, Figs 1-2, col 2 lines 1-12, col 3 lines 5-14 and 36-61) movably retained in the cam bushing (thin cylindrical piece 3 is movably inserted into cylindrical case/body portion 6, Figs 1-2, col 2 lines 1-12, col 3 lines 5-14 and 36-61) for generally axial movement of the locking member actuator to selectively impart generally radially outward movement to said first locking member to produce said locking engagement of the cam bushing retention surface (the thin cylindrical piece 3 is screwed into the threaded bore 7 of cylindrical case 6 such that the spindle 4 of the cylindrical piece 3 engages the inside curved 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified alignment locking mechanism as disclosed by Stetman, et al. as modified by Jensen to include a locking member actuator movably retained in the cam bushing for generally axial movement of the locking member actuator to selectively impart generally radially outward movement to said first locking member to produce said locking engagement of the cam bushing retention surface as further taught by Jensen in order to provide an additional locking mechanism that applies an adjustable frictional force in a radial direction thus more efficiently and effectively preventing movement of the cam bushing relative to the cam bushing retention surface (Jensen col 1 lines 1-6, 39-47, col 3 lines 36-61.
Regarding claim 24, Stetman, et al. as modified by Jensen discloses the invention as applied to claim 23 above. 
Stetman, et al. as modified by Jensen  does not disclose the locking member actuator comprising a threaded rod portion threadably retained in a tapped hole in the cam bushing aligned with the cam bushing axis and a convex conical driving surface axially aligned with the threaded rod portion, the convex conical driving surface being configured to impart said generally 
Jensen further teaches the locking member actuator (thin cylindrical piece 3) comprising a threaded rod portion (cylindrical piece 3 comprises a spindle 4 that is threaded, Figs 1-2, col 2 lines 1-20, col 3 lines 5-14 and 36-61) threadably retained in a tapped hole in the cam bushing aligned with the cam bushing axis (the threaded spindle 4 is adapted to screw into a cylindrical case 6 which is provided with a central threaded hole 7, Figs 1-2, col 2 lines 1-20, col 3 lines 5-14 and 36-61) and a convex conical driving surface axially aligned with the threaded rod portion (the upper end of spindle 4 being formed to provide a conical portion 5, thus spindle and conical portion 4 are axially aligned, Figs 1-2, col 2 lines 1-20, col 3 lines 5-14 and 36-61), the convex conical driving surface being configured to impart said generally radially outward movement to the first locking member when the locking member actuator is threadably advanced into the tapped hole in the cam bushing (as the cylindrical piece 3 having spindle 4 is screwed into hole 7 in cylindrical case 6, the upper end of spindle 4 being the conical portion 5 engages the inside curved surface 11 of frictional clamp 10 and forces the frictional clamp radially outwardly beyond the outer surface of the case 6 resulting in the frictionally clamp contacting the upper tube wall 2, thus preventing movement and locking the cylindrical case/body portion 6 in place relative to the upper tube wall 2, Figs 1-2, col 2 lines 1-20, col 3 lines 5-14 and 36-61) providing an additional locking mechanism that applies an adjustable frictional force in a radial direction thus more efficiently and effectively preventing movement of the cam bushing relative to the cam bushing retention surface (Jensen col 1 lines 1-6, 39-47, col 3 lines 36-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking member actuator as disclosed by 
Regarding claim 25, Stetman, et al. as modified by Jensen discloses the invention as applied to claim 24 above. 
Stetman, et al. as modified by Jensen does not disclose the first locking member comprising a concave conical driven surface at a generally radially inner end of the first locking member, said driven surface having being aligned coaxially with said driving surface, having an angle of inclination approximately equal to that of said driving surface, and having a major radius and a minor radius at least as large as respective major and minor radii of a portion of the driving surface that abuts the driven surface when the first locking member contacts the cam bushing retention surface.
Jensen further teaches the first locking member (frictional clamp 10) comprising a concave conical driven surface at a generally radially inner end of the first locking member (frictional clamp 10 has an inside vertical surface which is provided an arcuate bore/recess 11 which is of conical shape with an inclination corresponding to the conical portion 5 of cylindrical piece 3, Figs 1-2, col 2 lines 44-61, col 3 lines 1-14 and 36-61), said driven surface having being aligned 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first locking member as disclosed by Stetman, et al. as modified by Jensen to include a concave conical driven surface at a generally radially inner end of the first locking member, said driven surface having being aligned coaxially with said driving surface, having an angle of inclination approximately equal to that of said driving surface, and having a major radius and a minor radius at least as large as respective major and minor radii of a portion of the driving surface that abuts the driven surface when the first locking member contacts the cam bushing retention surface as further taught by Jensen in order to 
Regarding claim 26, Stetman, et al. as modified by Jensen discloses the invention as applied to claim 15 above. 
Stetman, et al. as modified by Jensen does not disclose a second locking member movably retained in the cam bushing, generally opposite the first locking member, for movement of the second locking member generally in said radial direction to selectively engage the cam bushing retention surface, the first and second locking members being configured to engage the cam bushing retention surface when extended in generally opposite, generally radially outward directions, and to disengage from the cam bushing retention surface when permitted to retract in generally opposite, generally radially inward directions.
Jensen further teaches a second locking member movably retained in the cam bushing generally opposite the first locking member (two frictional clamp members 10 can be used and would be placed in diametrically opposed positions in the cylindrical case 6, as the clamps are identical the same reference characters have been used, Figs 1-4, col 3 lines 27-35, col 2 lines 44-61, col 3 lines 1-35), for movement of the second locking member generally in said radial direction to selectively engage the cam bushing retention surface (frictional clamps 10 are moved radially outward from the inside of cylindrical case/body portion 6, as frictional clamps are moved in and out of cylindrical case/body portion 6 the clamps 10 engage their respective opposing sides of the upper tube wall 2, Figs 1-2, col 2 lines 1-17 and 34-60, col 3 lines 1-61), the first and second locking members being configured to engage the cam bushing retention surface when extended in generally opposite, generally radially outward directions, and to disengage from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified locking mechanism as disclosed by Stetman, et al. as modified by Jensen to include a second locking member movably retained in the cam bushing, generally opposite the first locking member, for movement of the second locking member generally in said radial direction to selectively engage the cam bushing retention surface, the first and second locking members being configured to engage the cam bushing retention surface when extended in generally opposite, generally radially outward directions, and to disengage from the cam bushing retention surface when permitted to retract in generally opposite, generally radially inward directions as further taught by Jensen in order to provide an additional locking mechanism that applies an adjustable and balanced frictional force in a radial direction thus more efficiently and effectively preventing movement of the cam bushing relative to the cam bushing retention surface (Jensen col 1 lines 1-6, 39-47, col 3 lines 36-61).
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,176,623 to Stetman, et al. as modified by US 2,494,878 to Jensen, as applied to the claims above, further in view of US 20060206043 A1 to Yakimovich, et al.
Regarding claims 5 and 20, Stetman, et al. as modified by Jensen discloses the inventions as applied to claims 4 and 19 respectively above. 
The combination of Stetman, et al. as modified by Jensen discloses a first locking member (frictional clamp 10, Jensen), but does not explicitly disclose wherein a portion of the first locking member being coated with a high-friction coating.
Yakimovich, et al. teaches an analogous orthotic joint (articulating joint, title) wherein a portion of an analogous first locking member is coated with a high-friction coating (first and second clamping elements are coated with a high friction material, p. [0074]) providing a better grip/higher friction between the elements thus allowing them to remain securely fastened.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first locking member as disclosed by Stetman, et al. as modified by Jensen to be coated with a high friction coating as taught by Yakimovich, et al. in order to provide a better grip/higher friction between the elements thus allowing them to remain securely fastened.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,176,623 to Stetman, et al., as applied to claim 15 above, further in view of US 5,876,147 to Longo.
Regarding claim 16, Stetman, et al. discloses the invention as applied to claim 15 above. Stetman, et al. further discloses the cam bushing retention surface being centered on the cam bushing axis (hole 76 is an annular hole, Figs 2 and 7, col 7 lines 51-68, col 8 lines 1-8), 
While Stetman, et al. discloses the cam bushing retention surface being centered on the cam bushing axis tapering radially inwardly in forward axial direction toward a distal open end of the cam bushing retention surface generally facing a proximal open side of the cam slot (hole 76 is formed to fit and receive the cam portion 72 which tapers inward, and hole 76 faces and aligns with slot 52, see Fig 7, col 7 lines 51-68, col 8 lines 1-8), Stetman, et al. does not explicitly disclose wherein the cam bushing retention surface being a generally conical surface.
Longo teaches an analogous joint (reversible expansion locking element, abstract) wherein an analogous cam bushing retention surface (expansion locking element 10 receives a threaded portion 18, Figs 2-3, col 2 lines 41-48, col 3 lines 1-4) is a generally conical surface (expansion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the cam bushing retention surface as disclosed by Stetman, et al. to be a generally conical surface as taught by Longo in order to provide a tapered conical shape for tightly securing the cam bushing relative to the cam bushing retention surface in a stable position.
Regarding claim 18, Stetman, et al. as modified by Jensen discloses the invention as applied to claim 15 above. Stetman, et al. further discloses the cam bushing retention surface being centered on the cam bushing axis (hole 76 is an annular hole centered around the cam bushing axis, Figs 2 and 7, col 7 lines 51-68, col 8 lines 1-8), tapering inwardly in a forward axial direction (hole 76 is formed to fit and receive the cam portion 72 which tapers inward, and hole 76 faces and aligns with slot 52, see Fig 7, col 7 lines 51-68, col 8 lines 1-8); an annular locking groove configured to receive a radially outer end portion of the first locking member (threaded bore 68 is an annular hole that receives the end of bolt 54, Figs 7 and 10, col 7 lines 51-68, col 8 lines 1-68, col 9 lines 1-42) and configured so that radially outward movement of the first locking member engages an engaged surface of the locking groove (when rotated the bolt 54 engages the threads of the threaded bore 68, Figs 7 and 10, col 7 lines 51-68, col 8 lines 1-68, col 9 lines 1-42), the engaged surface tapering outwardly in a forward axial direction so that said radially outward movement of the first locking member tends to wedge the cam bushing in the forward axial direction so that the retained surface of the cam bushing engages the cam bushing retention surface 
While Stetman, et al. discloses the cam bushing retention surface being centered on the cam bushing axis tapering radially inwardly in forward axial direction toward a distal open end of the cam bushing retention surface generally facing a proximal open side of the cam slot (hole 76 is formed to fit and receive the cam portion 72 which tapers inward, and hole 76 faces and aligns with slot 52, see Fig 7, col 7 lines 51-68, col 8 lines 1-8), Stetman, et al. does not explicitly disclose wherein the cam bushing retention surface being a generally conical surface.
Longo teaches an analogous joint (reversible expansion locking element, abstract) wherein an analogous cam bushing retention surface (expansion locking element 10 receives a threaded portion 18, Figs 2-3, col 2 lines 41-48, col 3 lines 1-4) is a generally conical surface (expansion locking element 10 has a truncated cone-shaped threaded portion 12 which converges toward a central protrusion 14 extending inwardly toward the longitudinal axis of the element 10, Figs 2-3, col 2 lines 41-48, col 3 lines 1-4) providing a tapered conical shape for tightly securing the cam bushing relative to the cam bushing retention surface in a stable position.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the cam bushing retention surface as disclosed by Stetman, et al. to be a generally conical surface as taught by Longo in order to provide a tapered conical shape for tightly securing the cam bushing relative to the cam bushing retention surface in a stable position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0211034 A1
US 2014/0148746 A1
US 4,771,768
US 5,860,943
US 5,421,810
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/RACHEL A BEREZIK/Examiner, Art Unit 3786  

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                       
3/16/2021